Citation Nr: 0820254	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-06 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a variously 
diagnosed psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1978 to November 1982.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

Although the RO reopened the claims of service connection for 
PTSD and for a variously diagnosed psychiatric disorder in 
the June 2005 rating decision, the question of whether new 
and material evidence has been received to reopen such claims 
must be addressed in the first instance by the Board because 
the issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them on a de novo basis.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claims accordingly.

The matters of entitlement to service connection for PTSD and 
for a variously diagnosed psychiatric disorder based on de 
novo review are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.




FINDINGS OF FACT

1. An unappealed rating decision in December 2004 reopened a 
claim of service connection for PTSD and denied the claim on 
the merits essentially on the basis that there was no 
credible supporting evidence of an in-service stressor and no 
diagnosis of PTSD based on an in-service stressor.

2. An unappealed rating decision in December 2004 declined to 
reopen a claim of service connection for depression or a 
mental health condition; the claim was originally denied (in 
July 1983) essentially on the basis that a mental health 
condition was not manifested in service or related to 
service.

3. Evidence received since the December 2004 rating decision 
relates to unestablished facts necessary to substantiate the 
claims seeking service connection for PTSD and for a 
variously diagnosed psychiatric disorder, and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

Evidence received since the December 2004 rating decision is 
new and material and the claims of service connection for 
PTSD and for a variously diagnosed psychiatric disorder may 
be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  
The Board notes that the veteran was not given notice 
regarding the definition of new and material evidence and 
what information was necessary to reopen his claims of 
service connection as is required by Kent v. Nicholson, 20 
Vet. App. 1 (2006); however, since the determination below 
reopens the claims, any error in notice on that aspect of the 
appeal is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The appellant's claim of service connection for PTSD was 
originally denied by an August 1999 rating decision.  He did 
not appeal this decision and it became final.  The most 
recent final denial occurred in December 2004, when the RO 
reopened and denied his claim on the merits.  He was properly 
notified of that decision and of his appellate rights, and he 
did not appeal it.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.

Regarding the variously diagnosed psychiatric disorder claim, 
the appellant's claim of service connection for depression 
was originally denied by a July 1983 rating decision.  He did 
not appeal this decision and it became final.  The most 
recent final denial occurred in December 2004, when the RO 
declined to reopen his claim.  He was properly notified of 
that decision and of his appellate rights, and he did not 
appeal it.  Accordingly, it is final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that the term "factual basis" is defined as the 
veteran's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id. at 1337.  The Board notes that the 
claims previously denied and the current claims to reopen are 
based on the same factual bases as they are claims involving 
PTSD and a mental health condition.  Id. at 1335, 1337.  
While the issue regarding the claim of service connection for 
a variously diagnosed psychiatric disorder, to include 
depression, has previously been characterized as service 
connection for depression, rating decisions in July 1983, May 
2003, and December 2004 considered any psychiatric complaints 
and diagnoses of record in their analyses of the veteran's 
claims.  Hence, the Board finds that the current claim to 
reopen is based on the same factual basis as previous final 
denials.  Notably, as the Board is reopening the veteran's 
claim, he is not prejudiced by the Board's finding that prior 
final denials can be broadly interpreted to include 
depression and other psychiatric disorders, since any 
psychiatric diagnosis of record will be considered de novo on 
the merits.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where a veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Evidence of record in December 2004 included a November 1981 
service medical record that shows the veteran reported 
feeling like his life was going downhill in the last month 
due to marital problems and problems with supervisors; a 
psychiatric consult was recommended.  On October 1982 
separation examination, the veteran reported a history of 
sleep trouble, depression or excessive worry, and nervous 
trouble; clinical psychiatric evaluation did not indicate 
whether evaluation was abnormal or normal.  Service medical 
records show the veteran was on duty on the USS Independence 
from April 1979 to November 1982 and that he received 
treatment on the Independence in June, July, and October 
through December 1979.

Service personnel records show the veteran was absent without 
leave (AWOL) from June 4, 1982 to July 3, 1982 and from July 
13, 1982 to August 13, 1982.  

A November 1983 VA hospitalization record shows the veteran 
had been admitted for treatment of depression and alcoholism.

February 1997 LaCrosse County Health Services treatment 
records show the veteran described nightmares of an F14 crash 
and having to clean up the wreckage.  The treating 
psychologist noted that the veteran continued to describe 
PTSD type symptoms.

In a July 2004 stressor statement, the veteran described two 
stressor events.  The first one occurred between 1980 and 
1982 when the USS Independence was attempting to land an F14 
aircraft during heavy seas.  When the F14 made its final 
approach to the ship, the aft end of the ship came up and the 
plane's "belly tank" struck the ship and exploded, blowing 
up the entire plane and rolling across the flight deck and 
off the side of the ship.  The veteran was standing "near 
the island in front" when this occurred and he took cover to 
avoid any flying material.  During a walk around, he found a 
part of a pilot's hand with a watch still on it; he felt fear 
and confusion.  The second stressor event occurred when a 
person was unlocking the tie down chains on a plane and stood 
up in front of the intake blades when they were turned on and 
got sucked into the blades.  The veteran helped to clean up 
the deck after the death and he remembered feeling sick to 
his stomach.  The dead service member's remains were prepared 
to be buried at sea, and prior to the burial the veteran came 
across his coffin in the missile magazine chamber.

April 2004 VA treatment records show Axis I diagnoses of 
depressive disorder not otherwise specified in full 
remission, history of substance-induced mood disorder, 
alcohol dependence in early full remission, and nicotine 
dependence and an Axis II diagnosis of anti-social 
personality disorder.

Evidence added to the record since December 2004 includes a 
December 2005 statement from the veteran that the stressor 
event of the man being killed by the intake of an aircraft 
occurred in June or July 1980 and that the F14 crash occurred 
in December 1979 or January 1980.  

A December 2005 VA treatment record reveals an Axis I 
diagnosis of panic disorder with agoraphobia and depression 
not otherwise specified.  A January 2006 VA treatment record 
shows an Axis I diagnosis of generalized anxiety disorder.  A 
June 2006 VA treatment record notes the veteran was treated 
for subclinical PTSD symptoms.  

During the April 2008 hearing, the veteran testified that the 
plane crash stressor occurred between October and December 
1979 and that the service member's death after being sucked 
into the intake of an aircraft occurred in December 1981 or 
January 1982.

An internet site memorializing members of the USS 
Independence indicates that ABF2 [redacted] was killed when he 
was pulled through an S-3 engine on the flight deck.  This 
webpage does not state when the incident occurred, but 
indicates that the account of the death was submitted by a 
service member who served from 1980 to 1982.  

The evidence noted above is "new" because it was not 
previously of record.  It is also material because it relates 
to unestablished facts necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims as it provides more detailed information regarding the 
veteran's alleged stressors that can be used to obtain 
credible supporting evidence of their occurrence.  The new 
evidence also provides different diagnoses of psychiatric 
disabilities and indicates the veteran continues to have some 
symptoms of PTSD.  Accordingly, the evidence is new and 
material and the claims seeking service connection for PTSD 
and for a variously diagnosed psychiatric disorder may be 
reopened.





ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disorder is granted.


REMAND

As explained above, the veteran has provided more specific 
details regarding his alleged stressors.  This information 
should be able to be used to determine if there is credible 
supporting evidence of the alleged stressors.  Specifically, 
the Board notes that the record contains an internet entry 
that shows that ABF2 [redacted] was pulled through an S3 
engine on the flight deck of the USS Independence and that 
the person who submitted the information to the website 
served from 1980 to 1982.  This event is similar to the one 
described by the veteran.  He has admitted that he is unsure 
of when the event happened, but has indicated that he thought 
the death occurred in June or July 1980 or in December 1981 
or January 1982.  

From the information and evidence outlined above, the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
should be able to determine whether the death described by 
the veteran and shown by the internet website actually 
occurred, and if so when it occurred.  The record shows the 
veteran was AWOL for periods of time during the months of 
June through August 1982 and it is crucial to determine 
whether any such death occurred during a period of time when 
the veteran was aboard the USS Independence.  

Additionally, the veteran has alleged that the plane crash 
stressor occurred sometime during the months of October 1979 
to January 1980.  Service records show he was aboard the USS 
Independence during these months.  JSRRC has advised it can 
only research stressful events if there are several items of 
specific information identified: 1) the veteran's claim 
number and Social Security number, 2) a two-month specific 
date range for when the stressful event occurred, 3) the 
veteran's unit of assignment during the stressful event, and 
4) the geographic location where the stressful event 
occurred.  Hence, the veteran should be contacted regarding 
whether he can help to narrow down this event to a two month 
specific date range.

During the April 2008 hearing, the veteran's representative 
stated that the veteran had received VA psychiatric treatment 
at the Tomah facility from February 2007 to the present.  The 
most recent VA treatment records associated with the claims 
file are from June 2006.  As these records are constructively 
of record and may contain pertinent information, updated VA 
treatment records must be obtained and associated with the 
claims file.  

Additionally, the record reflects that in October 2005 the 
veteran submitted VA Form 21-4142, Authorization and Consent 
to Release Information to VA, for Gunderson Lutheran 
Hospital, indicating that he had been hospitalized there for 
psychiatric and alcoholism treatment during the years of 1997 
through 2005.  It does not appear as though a request for 
these records was ever made.  Hence, after securing an 
authorization from the veteran, these records should be 
obtained.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
requesting that he provide as many details 
as possible concerning the circumstances 
of his alleged stressors, to include the 
approximate dates, places, units, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units of 
assignment, and any other identifying 
details.

The letter should also ask the veteran to 
identify any treatment or evaluation he 
has had for a psychiatric disability and 
to provide any releases necessary to 
obtain records of such treatment or 
evaluation.  Of particular interest are 
any records from the Gunderson Lutheran 
Hospital.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified by 
the veteran.  Also, the RO should update 
and associate with the claims file any VA 
treatment records since June 2006.

2.	The RO should then forward the 
pertinent stressor information of record 
(including copies of the veteran's service 
personnel records and a listing of any 
alleged stressors) to the JSRRC and 
request that that organization attempt to 
verify the claimed stressors, particularly 
the stressor involving the death of a 
serviceman (i.e., whether they occurred on 
the U.S.S. Independence while the veteran 
was aboard that vessel.

Thereafter: (A) If an alleged stressor is 
verified, the RO should arrange for the 
veteran to be afforded a psychiatric 
evaluation to determine whether he has 
PTSD or another psychiatric disorder due 
to such stressor or stressors.  

(B) If the development requested above 
suggests (i.e., a mental health care 
professional opines either directly or by 
inference) that there may be a nexus 
between complaints in service and a 
psychiatric disability other than PTSD 
diagnosed during the appeal period, the 
examination should also address the 
etiology of the diagnosed psychiatric 
disability other than PTSD.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  The examiner 
must explain the rationale for all 
opinions expressed and conclusions 
reached.  

Following examination of the veteran, 
review of pertinent medical history, and 
with consideration of sound medical 
principles, the examiner should provide 
the following diagnoses and opinions:

i) The examiner should identify the 
veteran's current psychiatric disorder and 
should distinguish, to the extent 
possible, among any symptoms of any Axis I 
psychiatric disability, any Axis I drug or 
alcohol related disability, and any Axis 
II personality disorder.  

ii) If PTSD is diagnosed, the examiner 
should identify the specific stressor(s) 
upon which the diagnosis is based.  If 
PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.  

iii) If another psychiatric disability is 
diagnosed, the examiner must opine whether 
it is at least as likely as not that such 
psychiatric disability is related to the 
veteran's service, to include as based on 
any psychiatric complaints noted during 
service and any stressor event that has 
been supported by credible evidence.  

3.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative an opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


